PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, Rules 6.200 and 6.470 of the Florida Rules of Practice and Procedure for Traffic Courts are amended in the manner as appended to this opinion and said rules are hereby adopted. This amendment shall be effective immediately.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
RULE 6.200. Procedure on Guilty or Nolo Contendere Plea
(a) If the Defendant pleads guilty or nolo contendere, the judge shall set the punishment and enter judgment accordingly and for this purpose may hear evidence on the nature of the case and after the hearing may refuse to accept the plea in his discretion.
(b) No plea of guilty or nolo contendere shall be received by the court other than by appearance of the defendant or the defendant’s attorney in open court or as herein provided in these rules. The acceptance by a court of a signed plea of guilty or waiver of trial, contrary to the provisions of these rules is forbidden.
(c) All pleas entered in open court shall be recorded by an official court reporter or electronic means.
RULE 6.470. Costs
(a) In those cases where a hearing is held to determine whether a traffic infraction was committed, court costs up to fifteen dollars may be assessed by the official against the offender in addition to the penalty imposed.